Citation Nr: 1802107	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine with chronic low back syndrome.  

2.  Entitlement to a rating in excess of 30 percent for left knee, status postoperative total knee arthroplasty, prior to December 8, 2014 and from July 1, 2016 onwards.  

3.  Entitlement to service connection for a bilateral wrist disability to include carpal tunnel syndrome and median nerve impairment.

4.  Whether new and material evidence sufficient to reopen a claim of service disability for a right shoulder disability has been received.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7. Entitlement to service connection for a cervical spine disability to include as secondary to service-connected disabilities.

8. Whether new and material evidence sufficient to reopen a claim of service connection for a right knee disability has been received.

9.  Entitlement to service connection for a right knee disability to include as secondary to a left knee condition.

10. Entitlement to a total disability rating based on  individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing has been associated with the claims file.

The Board notes that because the Veteran was awarded a 100 percent rating for his service-connected left knee condition from December 8, 2014 to July 1, 2016, and this is the maximum schedular rating available, that portion of the appeal period will not be adjudicated.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, entitlement to TDIU due to the Veteran's service-connected disabilities has been raised by the record.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of his claim for an increased rating for his low back and left knee conditions.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
The issues of entitlement to increased ratings for service-connected left knee and low back conditions as well as entitlement to service connection for bilateral wrist, left shoulder, right shoulder, and cervical spine conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1996 rating decision denied service connection for a right shoulder condition; the Veteran did not perfect an appeal.

2.  Evidence submitted since the August 1996 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's right shoulder claim, and therefore raises a reasonable possibility of substantiating the claim.

3. A September 2006 rating decision denied service connection for a right knee disability; the Veteran did not perfect an appeal.

4.  Evidence submitted since the September 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's right knee claim, and therefore raises a reasonable possibility of substantiating the claim.

5.  The Veteran's right knee disability characterized as chondromalacia and meniscus tear is proximately related to his left knee condition.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied service connection for a right shoulder condition is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the August 1996 rating decision and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The September 2006 rating decision which denied service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012).

4.  New and material evidence has been received since the September 2006 rating decision and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The Veteran's right knee disability characterized as chondromalacia and meniscus tear is proximately due to his service-connected left knee disability.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence claims.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

As for the Veteran's service connection claims, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Petitions

As discussed above, the Veteran previously filed a claim in pursuit of service connection for his right shoulder which was denied in an August 1996 rating decision, and subsequently filed a claim in pursuit of service connection for his right knee, which was denied in a September 2006 rating decision.  The September 2006 rating decision readjudicated the Veteran's right knee claim, which had been previously adjudicated in a March 2006 rating decision that had not yet become final.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the August 1996 and September 2006 rating decisions became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claims prior to the expiration of the appeal period for either rating decision.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the time of the August 1996 and September 2006 rating decisions the Veteran has submitted positive nexus opinions from one of his VA treating physician in support of his claim for entitlement to service connection for right shoulder and right knee conditions.  Additionally, with regard to the Veteran's right shoulder, he has a new diagnosis regarding a stable right clavicular fracture and tear of the supraspinatus with fluid around the biceps tendon; as of the August 1996 rating decision, the Veteran's only right shoulder diagnosis was periarthritis.  With regard to the Veteran's right knee claim, the September 2006 denial was predicated on lack of in-service incurrence and lack of medical nexus.  The new evidence discussed above was not previously considered at the time of the August 1996 and September 2006 rating decisions, and raises a reasonable probability of substantiating the Veteran's right shoulder and right knee claims.  Accordingly, the Board finds that reopening of the Veteran's claims of entitlement to service connection for right shoulder and right knee conditions is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

III. Service Connection for Right Knee Condition

As discussed above, the Veteran's claim of service connection for the right knee has been reopened.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the foregoing applies to the relevant facts of this case, the Veteran is service-connected for a left knee condition for which he has undergone several surgeries, both during and subsequent to active duty service.  A February 1976 service treatment record notes that the Veteran had a painful left knee after rolling down a hill, and that he had left knee surgery in April 1976; treatment records prior to this also document other left knee injuries, related to slipping on ice, jumping off a truck, and playing basketball.  They also document that he was placed on a temporary profile due to his left knee, and that he presented to the emergency room with a severe limp in January 1975.  A December 1985 VA examination noted that the Veteran walks with a distinct limp favoring the left leg.  A subsequent November 1986 VA examination also noted that the Veteran walked with a limp, favoring his left leg.  Likewise, the Veteran was observed to walk with a limp in a March 1990 VA examination report; he is also noted to use a cane to ambulate.  A September 2006 VA examination noted that the Veteran's weight bearing was affected by his left knee condition and that his gait was antalgic.  VA treatment records and VA examination reports in 1980s and 1990s document complaints of left knee buckling and cramping when the Veteran was walking, with use of a left knee brace and a Canadian crutch to walk.  An October 1988 VA examination report notes that the circumference of the Veteran's right thigh was greater than the circumference of his left thigh, while the November 1986 VA examination noted that the circumference three inches above the patella on the right side was greater than the left side.

At a January 2006 VA examination the Veteran presented to the VA examiner complaining of right knee pain which he attributed to his left knee.  He explained that on September 2005 his right knee had given out when he was walking; a September 2005 emergency room treatment record notes that the Veteran felt a pop in his right knee while he was walking on uneven pavement and notes that the Veteran chronically wore a brace on the left knee, thus favoring his right leg.  The examiner noted that the Veteran ambulated with the assistance of a Canadian crutch, which he carried on his right hand.  The examiner discussed November 2005 right knee Magnetic Resonance Imaging (MRI) results for the Veteran's right knee, which revealed a complex tear of the medial meniscus, a small peripheral tear of the lateral meniscus, high-grade chondromalacia of the three compartment, moderate joint effusion, and a large volume Baker's cyst.  The Veteran reported flare-ups of the left knee precipitated by climbing stairs or walking on uneven terrains, with the same now happening with the right knee.  However, the examiner provided a negative etiology opinion as to secondary service connection without any comment on the Veteran's gait.  The September 2006 VA examination report discussed X-ray evidence of degenerative changes.  VA treatment records indicate that the Veteran has arthroscopic surgery of the right knee in April 2006 at the Miami VA Medical Center (VAMC).  January 2016 VA treatment records indicate that the Veteran has degenerative changes of the right knee.  The November 2005 MRI of the right knee also included notations of moderate tri-compartmental degenerative arthritis.

The Veteran submitted a December 2016 nexus opinion from his primary care physician.  The Veteran's primary care physician indicated that he was the Veteran's treating physician and that he had reviewed the Veteran's service treatment records.  The Veteran's primary care physician then provided a positive etiology opinion for the Veteran's right knee as secondary to his left knee, explaining that the Veteran had developed pain, swelling, and degenerative changes also requiring surgery in the right knee likely from over-compensation from the left knee.  The Veteran's physician specifically found that the Veteran's right knee condition chondromalacia and meniscus tear were at least as likely as not caused by the Veteran's left knee condition.

The Board finds that all three elements of service connection have been met.  With regard to medical nexus, the rationale of the Veteran's VA treating physician with regard to the Veteran's right knee overcompensating for his left knee is consistent with the Veteran's past-medical history, as documented by numerous VA examinations that have noted gait abnormalities favoring the Veteran's left leg.  Accordingly, the Board finds that an award of entitlement to service connection for a right knee disability characterized as chondromalacia and meniscus tear as secondary to the Veteran's service-connected left knee condition is warranted.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


ORDER

The petition to reopen the claim of entitlement to service connection for a right shoulder disability is granted.

The petition to reopen the claim of entitlement to service connection for a right knee disability is granted and service connection for a right knee disability characterized as chondromalacia and meniscus tear is granted.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure that the Veteran is afforded adequate claim development assistance.

Increased Rating Claims

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups." Therefore, the Court found, the examiner should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares, and estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so without resort to speculation; as such, the examiner may not state the he or she cannot provide an opinion without resort to speculation solely because the Veteran is not currently experiencing a flare-up at the time of the examination.  See generally Sharp, 29 Vet. App. 26.  Accordingly, although the Veteran had recent VA examinations of both his low back and his left knee in January 2017, because these examination reports are not compliant with Sharp, remand of these claims for procurement of additional VA examinations that are compliant with Sharp is required.

Service Connection Claims

In December 2016, the Veteran submitted multiple positive etiology opinions from his private treating physician for his right and left shoulders, bilateral wrists, and cervical spine.  With regard to the Veteran's shoulder claims, the Veteran's primary care physician provided a positive direct etiology opinion based on falls from the Veteran's left knee causing traumatic arthritis to both shoulders.  However, it appears that the rationale accompanying this opinion was either not provided or was not scanned correctly.  With regard to the Veteran's bilateral wrist claim, the examiner provided a positive etiology opinion for bilateral wrist strain with right carpal tunnel syndrome as directly related to multiple falls on outstretched hands secondary to knee instability related to the Veteran's left knee injury in service.  In support of this, the examiner discussed evidence of median nerve neuropathy in the Veteran's VA treatment records as stated this was likely related to multiple falls causing chronic damage to the wrists which were likely from poor balance and multiple knee surgeries from an accident, falling off a cliff, during the Veteran's service.  With regard to the Veteran's cervical spine, the Veteran's primary care physician provided a positive etiology opinion for the Veteran's cervical spine as secondary to his service-connected disabilities, stating in support of this finding that the Veteran has multiple levels in the cervical spine with significant narrowing of the spinal canal and that this could have been due to multiple falls or traumas over the years.

The Veteran also submitted an April 2016 letter from another treating physician which summarized his treatment history for his knees, shoulders, neck, and wrists, and stated generally that "we feel" the Veteran's shoulder, wrist, and neck conditions are more likely than not caused by the injury and events during his military service.

Finally, with regard to the Veteran's bilateral wrist condition, a VA examination that was provided in February 2011 diagnosed the Veteran with bilateral wrist strain and right carpal tunnel syndrome and provided a negative etiology opinion, but did not address the Veteran's report of falling several times during service and catching himself with his hands.  The negative etiology opinion was based solely on the absence of treatment for a wrist condition in the Veteran's service treatment records.

Addressing the Veteran's shoulder claims, the Board finds that because the December 2016 etiology opinion and April 2016 letter are not accompanied by supporting rationale for the positive etiology opinions provided, remand of the Veteran's shoulder claims is necessary for procurement of an adequate etiology opinion.

Addressing the Veteran's bilateral wrists, although the December 2016 etiology opinion is accompanied by adequate rationale, it contains unclear findings with regard to whether the Veteran has bilateral wrist strain with right carpal tunnel or bilateral median nerve neuropathy.  VA treatment records contain complaints of wrist pain and bilateral median nerve neuropathy.  Accordingly, remand of this claim is required for procurement of an additional etiology opinion with clarification as to Veteran's current wrist conditions.

Last, addressing the Veteran's cervical spine claim, the Board notes that the rationale accompanying the December 2016 etiology opinion is expressed in ambivalent terms such as "could," and no supporting rationale is provided by the April 2016 letter.  Accordingly, remand of this claim is necessary for procurement of an adequate etiology opinion. 

TDIU

As discussed above, entitlement to a TDIU due to the Veteran's service-connected disabilities on appeal has been raised by the record.  However, the Veteran's left knee, low back, and several service connection claims are being remanded, and adjudication of the Veteran's TDIU claim requires consideration of all of the Veteran's service-connected disabilities.  As such, the Veteran's other remand claims and his TDIU claim are so inextricably intertwined that adjudication of TDIU at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Veteran's TDIU claim must be remanded pending additional claim development of the other claims being remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Contact the Veteran and inform him that there appears to be a page missing from the bilateral shoulder etiology opinion he submitted in December 2016 that was completed by Dr. O and provide him with the opportunity to submit any missing pages.  

3. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his left knee disability to be conducted after development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left knee disability and its impact on his daily activities and ability to work.  If flare-ups are reported, the examiner must provide an opinion as to additional functional loss during flare-ups of the left knee disability.  The examiner is advised that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.  The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The examiner should attempt to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares-ups by means other than direct observation during examination.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a VA medical examination to evaluate the nature and severity of his low back disability to be conducted after development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability, and its impact on his daily activities and ability to work.  If flare-ups are reported, the examiner must provide an opinion as to additional functional loss during flare-ups of the low back disability.  The examiner is advised that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.  The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The examiner should attempt to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares-ups by means other than direct observation during examination.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current right and left shoulder disabilities to be conducted after the development in (1) and (2) has been completed.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnose all current right and left shoulder disabilities, review the April 2016 letter and December 2016 etiology opinions, and then provide the following etiology opinion:

i.  Whether it is at least as likely as not (50 percent or greater probability) the Veteran's diagnosed shoulder conditions: (1) began during active service; (2) is related to any in-service event or injury; or (3), for diagnosed arthritis only, manifested within one year of active duty service.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability is proximately due to or the result of his service-connected disabilities to include multiple falls over the years.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability has been aggravated beyond its natural progression by his service-connected disabilities during the appeal period.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current bilateral wrist disabilities to be conducted after the development in (1) has been completed.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnose all current bilateral wrist disabilities, review the April 2016 letter and December 2016 etiology opinions, and then provide the following etiology opinion:

i.  Whether it is at least as likely as not (50 percent or greater probability) the Veteran's diagnosed bilateral wrist conditions: (1) began during active service; or (2) is related to any in-service event or injury, or service-connected disability.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O. 

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral wrist disability is proximately due to or the result of his service-connected disabilities to include multiple falls over the years.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral wrist disability has been aggravated beyond its natural progression by his service-connected disabilities during the appeal period.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current cervical spine condition to be conducted after the development in (1) has been completed.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnose all current cervical spine disabilities, review the April 2016 letter and December 2016 etiology opinions, and then provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's cervical spine disability: (1) began during active service; (2) is related to any in-service event or injury; or (3), for diagnosed arthritis only, manifested within one year of active duty service.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine condition is proximately due to or the result of his service-connected disabilities to include multiple falls over the years.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition has been aggravated beyond its natural progression by his service-connected disabilities during the appeal period.  The examiner should discuss Veteran's lay testimony of falls related to his left knee, and any falls documented in his service treatment records as well as the April 2016 letter from Dr. C. and December 2016 etiology opinion from Dr. O.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

8. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


